Citation Nr: 1442510	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a recurrent pulmonary disorder to include asbestosis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1952 to August 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for asbestosis.  In January 2011, the RO denied service connection for bilateral hearing loss.  In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2014, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for asbestosis as entitlement to service connection for a recurrent pulmonary disorder to include asbestosis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a recurrent pulmonary disorder to include asbestosis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1.  The Veteran was exposed to loud noise associated with naval weapons fire while aboard the U.S.S. New Jersey during active service.  

2.  The Veteran's bilateral sensorineural hearing loss originated during active service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for bilateral sensorineural hearing loss.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

Service Connection of Bilateral Hearing Loss  

The Veteran asserts that he incurred bilateral hearing loss during active service as the result of his in-service noise exposure associated with the firing of naval weapons while aboard the U.S.S. New Jersey.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's naval personnel records reflect that he served aboard the battleship, the U.S.S. New Jersey from December 1954 to June 1956.  After reviewing the evidence of record, the Board finds that the Veteran was exposed to loud noise/acoustic trauma associated with naval weapons fire during active service.  

The Veteran's service treatment records make no reference to a hearing loss disability.  The report of his August 1956 physical examination for service separation state that the Veteran exhibited bilateral auditory acuity of 15/15 on a whisper test.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)

In his February 2010 informal claim for service connection, the Veteran advanced that service connection for bilateral hearing loss was warranted as he was exposed to "16 [inch] guns being fired while I served on a battleship for 2 years."  

At a September 2010 VA audiological examination, the Veteran reported that he had served as a "loader of 16-inch guns" during his naval service.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
75
90
LEFT
40
50
60
65
75

Speech audiometry revealed bilateral speech recognition ability of 96.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner stated that "an opinion regarding service connection for hearing loss would be based on speculation due to a whisper test at the time of enlistment and separation."  No specific opinion as to the etiology of the Veteran's bilateral sensorineural hearing loss was advanced.  

An April 2013 physical evaluation from D. Lee, M.D., states that the Veteran was diagnosed with bilateral sensorineural hearing loss and "noise-induced hearing loss."  The doctor concluded that "[i]n my opinion, patient's military exposure to cannon fire is a major contributor to his hearing loss."  

The Veteran served aboard the U.S.S. New Jersey and was exposed to noise associated with 16 inch naval gun fire.  He has been diagnosed with bilateral sensorineural hearing loss by VA and private examiners.  His private physician has attributed the onset of his bilateral sensorineural hearing loss to his in-service noise exposure.  In the absence of any competent evidence to the contrary, the Board finds that service connection for bilateral sensorineural hearing loss is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.  


REMAND

The Veteran asserts that service connection for asbestosis is warranted as he was exposed to asbestosis while aboard naval vessels during active service.  At the April 2014 Board hearing, the Veteran testified that he had significant asbestos exposure while serving aboard the U.S.S. New Jersey.  

A January 2001 pulmonary evaluation from D. Bukowski, M.D., notes that the Veteran had worked as a machinist from 1952 to 1990 and "oftentimes was involved in grinding steel plungers that were covered in asbestos flakes."  An assessment of "a history of extensive asbestos exposure with chest X-ray findings characteristic of both pulmonary asbestosis as well as asbestos-related pleural disease" was advanced.  
The Veteran has not been afforded a VA pulmonary examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's claimed in-service shipboard asbestos exposure and documented extensive post-service occupational asbestosis exposure, a VA pulmonary examination is required to ascertain the relationship, if any, between the Veteran's current recurrent pulmonary disorder, and his claimed in-service asbestos exposure.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his recurrent pulmonary disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA pulmonary examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service; is related to the Veteran's claimed in-service shipboard asbestos exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for a recurrent pulmonary disorder to include asbestosis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


